Exhibit 10.33
EXECUTION VERSION


AGREEMENT FOR PURCHASE AND SALE
OF REAL PROPERTY
THIS AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY (this “Agreement”) is made
as of this 25th day of June, 2019 (the “Effective Date”), by and between
NATIONAL INSTRUMENTS CORPORATION, a Delaware corporation (“Seller”), and
BRIDGEPOINT PARKWAY INVESTORS, LLC, a Delaware limited liability company
(“Buyer”).
For and in consideration of the mutual promises set forth herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
Section 1.Terms and Definitions: The terms listed below shall have the
respective meaning given them as set forth adjacent to each term.
(a)    “Additional Earnest Money” shall mean THREE HUNDRED THOUSAND and NO/100
DOLLARS ($300,000.00) (together with all interest accrued thereon).
(b)    “Anti-Money Laundering and Anti-Terrorism Laws” has the meaning ascribed
to such term in Section 12(c) hereof.
(c)    “Assumed Contracts” has the meaning ascribed to such term in Section 6(c)
hereof.
(d)    “Business Day” or “business day” means any day other than Saturday,
Sunday or any federal legal holiday.
(e)    “Buyer’s Notice Address” shall be as follows, except as the same may be
changed pursuant to the Notice section herein:
1000 Main Street
Suite 2400
Houston, Texas 77002
Attn: John Dailey
Tel: 713.209.5800
Email: john.dailey@madisonmarquette.com







--------------------------------------------------------------------------------





With a copy to:
Jackson Walker LLP
1401 McKinney, Suite 1900
Houston, Texas 77010
Attn: Thad Armstrong
Tel: (713) 752-4310
Email: tarmstrong@jw.com
(f)    “Claim Cap” has the meaning ascribed to such term in Section 9(c) hereof.
(g)    “Claims” has the meaning ascribed to such term in Section 19 hereof.
(h)    “Closing” shall mean the consummation of the purchase and sale of the
Property contemplated by this Agreement.
(i)    “Closing Date” shall mean the actual date of Closing, which shall occur
no later than the date that is thirty (30) days after expiration of the
Examination Period, subject to extension under Section 10 hereof.
(j)    “Closing Statement” has the meaning ascribed to such term in Section
10(a) hereof.
(k)    “Code” has the meaning ascribed to such term in Section 11(h) hereof.
(l)    “Contracts” shall mean those certain contracts or agreements affecting
the Property as listed on Schedule 1(n) attached hereto.
(m)    “Deed” has the meaning ascribed to such term in Section 10(a) hereof.
(n)    “Due Diligence Materials” has the meaning ascribed to such term in
Section 6(b) hereof.
(o)    “Earnest Money” shall mean the Initial Earnest Money plus the Additional
Earnest Money and the Extension Earnest Money, if and to the extent deposited by
Buyer pursuant to Section 4(b) hereof and/or Section 10 hereof.
(p)    “Extension Earnest Money” shall mean ONE HUNDRED THOUSAND and NO/100
DOLLARS ($100,000.00) (together with all interest accrued thereon).
(q)    “Examination Period” shall mean the period beginning on the Effective
Date and extending until 5:00 p.m. (Austin, Texas time) on July 5, 2019.
(r)    “Executive Order” has the meaning ascribed to such term in Section 12(c)
hereof.


2



--------------------------------------------------------------------------------





(s)    “FIRPTA” has the meaning ascribed to such term in Section 11(f) hereof.
(t)    “Improvements” shall mean all buildings, facilities and other
improvements located on the Real Property.
(u)    “Independent Consideration” has the meaning ascribed to such term in
Section 17(b) hereof.
(v)    “Initial Earnest Money” shall mean FOUR HUNDRED THOUSAND and NO/100
DOLLARS ($400,000.00) (together with all interest accrued thereon).
(w)    “Intangible Property” shall mean all right, title and interest of Seller
in and to any warranties, tradenames, logos (including any federal or state
trademark or tradename registrations), or other identifying name or mark now
used in connection with the Real Property and/or the Improvements, including,
without limitation, “The Millennium”, plans and specifications and other
architectural and engineering drawings for the Improvements, entitlements, and
governmental permits, approvals and licenses (to the extent assignable);
provided, however, the foregoing shall exclude any tradenames, logos (including
any federal or state trademark or tradename registrations), or other identifying
name or mark of National Instruments or “NI.”
(x)    “Landlord Operating Expense Payments” has the meaning ascribed to such
term in Section 2(a)(ii) hereof.
(y)    “Lease” or “Leases” shall mean, individually or collectively, as the
context may require, all leases, licenses, rental agreements and other occupancy
agreements entered into by and between Seller and tenants occupying all or any
portion of the Real Property.
(z)    “Lease Costs” has the meaning ascribed to such term in
Section 2(b) hereof.
(aa)    “Objections” has the meaning ascribed to such term in Section 6(a)
hereof.
(bb)    “Operating Expense Statement” has the meaning ascribed to such term in
Section 2(a)(ii) hereof.
(cc)    “Operating Expenses” shall mean all utility charges and other operating
expenses attributable to the Property for which Seller is liable, if any,
including without limitation expenses under any Contracts assumed by Buyer
pursuant to the terms of this Agreement.
(dd)    “Permitted Exceptions” has the meaning ascribed to such term in Section
5 hereof.


3



--------------------------------------------------------------------------------





(ee)    “Personalty” shall mean all machinery, furniture, equipment and items of
personal property of Seller attached or appurtenant to, located on or used in
the ownership, use, operation or maintenance of the Property or the
Improvements, if any.
(ff)    “Plan” has the meaning ascribed to such term in Section 11(h) hereof.
(gg)    “Preliminary Closing Statement” has the meaning ascribed to such term in
Section 10(a) hereof.
(hh)    “Property” shall mean (i) the Real Property; (ii) the Improvements;
(iii) all right, title and interest of Seller under the Leases; (iv) all right,
title and interest of Seller under the Contracts; (v) the Personalty; (vi) all
right, title and interest of Seller, if any, to any unpaid award for (1) any
taking or condemnation of the Property or any portion thereof, or (2) any damage
to the Property or the Improvements by reason of a change of grade of any street
or highway; (vii) all easements, licenses, rights and appurtenances relating to
any of the foregoing; and (viii) the Intangible Property.
(ii)    “Purchase Price” shall mean the sum of THIRTY-FOUR MILLION FIVE HUNDRED
THOUSAND and NO/100 DOLLARS ($34,500,000.00), payable in cash at Closing.
(jj)    “Real Property” shall mean that certain real property located at 6504
Bridgepoint Parkway, Austin, Texas 78730, being more particularly described on
Exhibit A, attached hereto and incorporated herein by this reference.
(kk)    “Seller’s Broker” shall mean Cushman & Wakefield U.S., Inc.
(ll)    “Seller Releasees” has the meaning ascribed to such term in Section 19
hereof.
(mm)    “Seller’s Notice Address” shall be as follows, except as same may be
changed pursuant to the Notice section herein:
11500 N Mopac Expressway
Austin, Texas 78759
Attn: Scott Strzinek
Tel.: 512-683-8288
Email: scott.strzinek@ni.com


4



--------------------------------------------------------------------------------





With a copy to:
DuBois, Bryant & Campbell
303 Colorado, Suite 2300
Austin, Texas 78701
Attn.: Rick Reed
Tel.: 512-457-8000
Email: rreed@dbcllp.com
(nn)    “Survey” has the meaning ascribed to such term in Section 6(a) hereof.
(oo)    “Survival Period” has the meaning ascribed to such term in Section 9(c)
hereof.
(pp)    “Taxes” shall mean all ad valorem real estate taxes and assessments
assessed by any governmental authority against the Real Property and
Improvements.
(qq)    “Tenant” and “Tenants” shall mean, individually or collectively, as the
context may require, any person leasing, using or occupying the Real Property or
Improvements or any portion thereof pursuant to a Lease.
(rr)    “Tenant Operating Expense Payments” has the meaning ascribed to such
term in Section 2(a)(ii) hereof.
(ss)    “Tenant Tax Payment” shall mean all amounts actually paid by Tenants to
Seller for Taxes payable in the 2019 calendar year pursuant to the Leases.
(tt)    “Threshold Amount” has the meaning ascribed to such term in Section 9(c)
hereof.
(uu)    “Title Agent” shall mean Heritage Title Company of Austin, Inc. at 401
Congress Avenue, Suite 1500, Austin, Texas 78701, Attention: Amy Love Fisher,
telephone number (512) 505-5047, facsimile transmission number (512) 505-5024,
email address: afisher@heritage-title.com, as title agent.
(vv)    “Title Commitment” has the meaning ascribed to such term in Section 6(a)
hereof.
(ww)    “Title Insurer” shall mean First American Title Insurance Company or
such other insurance company reasonable acceptable to Buyer.
(xx)    “Title Policy” has the meaning ascribed to such term in Section 2(c)
hereof.


5



--------------------------------------------------------------------------------





Section 2.    Proration of Income and Expenses and Payment of Costs and
Recording Fees.
(a)    Proration of Income and Expenses. All income and expenses of the Property
shall be prorated as of 12:01 a.m. on the Closing Date. Such prorated items
include, without limitation, the following:
(i)    Rents. All collected rents shall be prorated between Seller and Buyer.
Seller shall be entitled to all collected rents attributable to any period prior
to but not including the Closing Date. Buyer shall be entitled to all collected
rents (including prepaid rents) attributable to any period on and after the
Closing Date. Uncollected rent and other income shall not be prorated. Buyer
shall apply rent and other income from Tenants that are collected after the
Closing unless the Tenant properly identifies the payment as being for a
specific item, in the following order: (a) first, to Buyer’s reasonable costs of
collection incurred with respect to such Tenant, (b) second, to Buyer in payment
of the current rent due under such Lease, (c) third, to Buyer in payment of
delinquent rent due under such Lease for the period from and after the Closing,
and (d) fourth, to Seller in payment of rent coming due and payable prior to the
Closing. Any prepaid rents for the period following the Closing Date shall be
paid over by Seller to Buyer. Buyer will make reasonable efforts, without suit,
to collect any rents relating to the period before Closing. The Seller may not
pursue collection as to any rent not collected by Buyer.
(ii)    Operating Expenses. All Operating Expenses incurred in the month in
which Closing occurs shall be prorated between Seller and Buyer. No later than
five (5) Business Days prior to the Closing Date, Seller shall deliver to Buyer
a statement of Operating Expenses for the Property for the portion of the
calendar year in which the Closing occurs (i.e., calendar year 2019) that the
Property was owned by Seller (the “Operating Expense Statement”), which shall
include (a) the amount of Operating Expense contributions paid by each Tenant
during the calendar year in which Closing occurs through the date prior to the
Closing Date (the “Tenant Operating Expense Payments”); and (b) the amount of
Operating Expenses actually paid by Seller and proportionately allocated to the
premises demised under each respective Lease during the calendar year in which
Closing occurs through the date prior to the Closing Date (“Landlord Operating
Expense Payments”); provided, however, to the extent the information necessary
to fully determine the Landlord Operating Expense Payments for the month in
which Closing occurs is not known at Closing, Seller shall be permitted to
include an estimate of such Landlord Operating Expense Payments on the Operating
Expense Statement. If the Operating Expense Statement shows that the amount of
the Landlord Operating Expense Payments exceeds the Tenant Operating Expense
Payments, Buyer shall reimburse Seller for such shortfall as and when such
amounts are received by Buyer from Tenants following Buyer’s annual
reconciliation for the 2019 calendar year. If the Operating Expense Statement
shows that the amount of the Landlord Operating Expense Payments is less than
the Tenant Operating Expense Payments, Seller shall reimburse Buyer for such
difference at Closing. Following Closing, as between Buyer


6



--------------------------------------------------------------------------------





and Seller, Buyer shall be solely responsible for the performance of all
Operating Expense reconciliations with Tenant for the 2019 calendar year and all
calendar years thereafter, and Seller shall have no liability with respect to
amounts due to any Tenant in connection with such reconciliation.
(iii)    Taxes. Taxes for the calendar year in which Closing occurs shall be
prorated on a cash basis as of 12:01 a.m. on the Closing Date, with all such
Taxes accruing before the Closing Date being the obligation of Seller and all
such Taxes accruing on and after the Closing Date being the obligation of Buyer
(for the avoidance of doubt, as between Seller and Buyer, Buyer shall be solely
responsible for any Taxes payable in the 2019 calendar year and all calendar
years thereafter). If Closing shall occur before the actual Taxes payable in the
2019 calendar year are known, the apportionment of taxes shall be upon the basis
of taxes for the Property payable during the immediately preceding year; and
when actual Taxes are known for the 2019 calendar year, Seller and Buyer shall
adjust such proration between them in cash based on actual Taxes no later than
sixty (60) days thereafter. In addition, at Closing, Buyer shall receive a
credit against the Purchase Price in an amount equal to (1) the Tenant Tax
Payment and (2) the prorated portion of the Taxes allocable to Seller’s period
of ownership in the 2019 calendar year (which amount shall be reduced by the
prorated portion of the Tenant Tax Payment allocable to Seller’s period of
ownership in the 2019 calendar year). Notwithstanding the foregoing, any real
estate tax refunds, rebates or reimbursements, which apply to periods before the
Closing Date, shall remain the property of Seller except to the extent required
to be paid to a Tenant pursuant to the terms of a Lease. Following Closing, as
between Buyer and Seller, Buyer shall be solely responsible for the payment of
all Taxes payable in the 2019 calendar year and all calendar years thereafter,
and Seller shall have no liability with respect to any such Taxes, subject to
said adjustment when actual Taxes for the 2019 calendar year are known.
(b)    Lease Costs. At Closing, Seller shall provide Buyer with credits against
the Purchase Price in amounts equal to (i) free rents and other payments,
allowances and reimbursements owed to Tenants, if any (other than as specified
on Schedule 2(b) attached hereto), under the Leases attributable to the period
after the Closing Date, and (ii) the amount of any security deposits held by
Seller pursuant to the terms of the Leases (collectively, the “Lease Costs”).
Seller shall be responsible for any lease commissions and other Lease Costs
attributable to Leases entered into prior to the expiration of the Examination
Period. Notwithstanding anything contained in this Agreement to the contrary, in
no event shall Seller be responsible for, and Buyer expressly assumes any and
all liability for, any contingent Lease Costs (i.e., Lease Costs that are
contingent on an event certain occurring pursuant to the terms of the Lease such
as Tenant exercising a renewal option pursuant to its Lease that is at Tenant’s
option), for which no party has triggered the payment thereof prior to the
Closing Date. In the event the security deposit shall have been deposited with
Seller in a form other than cash (e.g., letter of credit), Seller shall satisfy
its obligations hereunder with respect to such security deposit by delivering to
Title Agent, to be held in trust for the benefit of Buyer, an assignment of such
security deposit to Buyer with written instructions to the issuer of


7



--------------------------------------------------------------------------------





such deposit to transfer the same to Buyer, and appropriate instruments of
transfer or assignment. If there is any fee required by the issuer of the
deposit in order to cause the transfer of the deposit to Buyer, Seller shall
take commercially reasonable efforts to require the applicable Tenant to pay
such fee; however, as between Seller and Buyer, Buyer shall be responsible for
the amount of any unpaid fee required by the issuer of the deposit in order to
cause the transfer of the deposit to Buyer, unless Seller receives such fee from
the applicable Tenant or the applicable Tenant pays such fee directly to the
issuer of the deposit. This Section 2(b) shall survive the Closing.
(c)    Payment of Costs and Recording Fees. At Closing, Seller shall pay: (i)
the cost to cure any Objections (as defined below) which Seller elects (or is
required) to cure in accordance with Section 6 hereof; (ii) one-half of the cost
of escrow fees; and (iii) the title insurance base premium for the owner’s title
insurance policy for the Property in the amount of the Purchase Price to be
issued to Buyer (the “Title Policy”). At Closing, Buyer shall pay: (i) the cost
of any recording fees with respect to the Deed and any mortgage or deed of trust
(if any) for any financing obtained by Buyer at Closing; (ii) any costs of any
title insurance endorsements (or additional title insurance coverage in excess
of the Purchase Price) requested by Buyer with respect to the Title Policy;
(iii) the title insurance premium for any title insurance issued in favor of
Buyer’s lender (if any); (iv) the cost of the Survey (not to exceed $8,000.00),
environmental reports and other due diligence investigations undertaken by
Buyer; and (v) one-half of the cost of escrow fees. Seller and Buyer shall be
responsible for their own attorney’s fees.
(d)    Utilities. Seller shall receive a credit at Closing for assignable
utility deposits, if any, which are assigned to Buyer. Seller shall retain the
rights to any utility deposits not assigned or assignable to Buyer at Closing.
Seller and Buyer shall undertake commercially reasonable efforts to cause all
utility meters with respect to utility charges to be read as of the date prior
to the Closing Date, together with Seller cancelling such utility account and
Buyer opening a new utility account, and Seller shall pay all charges for those
utilities payable by Seller with respect to the Property which have accrued to
and including the day prior to the Closing Date, and Buyer shall pay all such
expenses accruing as of and after the Closing Date.
(e)    Adjustment Items. At least five (5) business days prior to the Closing
(the “Statement Date”), Seller shall prepare and deliver to Buyer a statement of
amounts to be prorated or adjusted under this Section 2, along with details of
the calculations used by Seller to compute all credits and debits together with
photocopies of all invoices, vouchers and other supporting documents in
sufficient detail to enable Buyer to readily verify all items prorated or
adjusted therein (collectively, the “Adjustment Items”). Should Seller fail to
provide the Adjustment Items by the Statement Date, Buyer may, at Buyer’s
option, extend the Closing Date by one business day for each business day that
elapses after the Statement Deadline until Seller completes delivery of the
Adjustment Items.
Section 3.    Sale of Property. Subject to the terms of this Agreement, Seller
agrees to sell, and Buyer agrees to purchase, the Property for the Purchase
Price.


8



--------------------------------------------------------------------------------





Section 4.    Payment of Purchase Price.
(a)    Purchase Price. Buyer shall pay the Purchase Price to Seller in
accordance with all the terms and conditions of this Agreement.
(b)    Earnest Money. The Initial Earnest Money shall be delivered to Title
Agent within two (2) business days after the execution of this Agreement. Unless
this Agreement is otherwise terminated by Buyer pursuant to Section 6 herein,
the Additional Earnest Money shall be delivered by Buyer to Title Agent within
two (2) business days after the expiration of the Examination Period. The
Earnest Money shall be deposited by Buyer in escrow with Title Agent, to be
applied as part payment of the Purchase Price at the time the sale is closed, or
disbursed as agreed upon in accordance with the terms of this Agreement.
Section 5.    Title. At Closing, Seller agrees to convey to Buyer good and
indefeasible fee simple title to the Property by special warranty deed, subject
to the Leases, taxes for the current year and subsequent years not yet due and
payable, matters arising solely as a result of the actions or omissions of any
Tenant that do not encumber Seller’s fee simple interest in and to the Property
and other exceptions set forth in the Title Commitment (as defined below) which
Seller does not agree to cure under Section 6(a) herein and to which Buyer
waives an Objection pursuant to Section 6(a) (collectively, the “Permitted
Exceptions”).
Section 6.    Examination of Property. Seller and Buyer hereby agree as follows:
(a)    Title Examination. Buyer shall, at Buyer’s sole cost and expense, order,
within two (2) business days after the Effective Date, a title commitment (the
“Title Commitment”) from the Title Agent, on behalf of Title Insurer. As of the
Effective Date, Seller has delivered a survey of the Property to Buyer (the
“Survey”). Buyer shall provide the Title Commitment to Seller upon receipt.
Buyer shall have until the date that is two (2) business days prior to the
expiration of the Examination Period to notify Seller of any objections (the
“Objections”) with respect to the Title Commitment and the Survey based on its
review thereof. If Buyer does not give notice of its Objections within the time
period set forth above, such failure shall be conclusively deemed to be full and
complete approval of the Title Commitment and the Survey and all matters
disclosed therein. If Buyer gives notice of its Objections within the time
period set forth above, Seller shall have until the last day of the Examination
Period to notify Buyer that Seller either (i) will cause or (ii) elects not to
cause any or all of the Objections disclosed therein to be removed or insured
over by Title Insurer. Seller’s failure to notify Buyer on or before the last
day of the Examination Period as to any Objection shall be deemed an election by
Seller not to remove or have Title Insurer insure over such Objections. If
Seller notifies or is deemed to have notified Buyer that Seller shall not remove
nor have Title Insurer insure over any or all of the Objections, Buyer shall
have until the expiration of the Examination Period to (x) terminate this
Agreement and receive a return of the Earnest Money or (y) waive such Objections
and proceed to Closing without any abatement or reduction in the Purchase Price
on account of such Objections. If Buyer does not terminate this Agreement prior
to the expiration of the Examination Period, Buyer shall be deemed to have
elected to waive its


9



--------------------------------------------------------------------------------





Objections. Notwithstanding anything to the contrary, the Property shall be
conveyed free and clear of all mortgages, deeds of trust, and monetary liens of
Seller (other than the lien for non‑delinquent taxes), and Seller shall remove
at Closing (i) all such liens and (ii) any exceptions to title first reported to
Buyer after the expiration of the Examination Period, to the extent Buyer
notifies Seller in writing of any such exceptions within three (3) Business Days
of receipt of notice of the existence of such exceptions and such exceptions
have a material and adverse effect on the Property in Seller’s reasonable and
good faith judgment. For purposes of the property description to be included in
the deed to be delivered by Seller and in the Title Policy, the legal
description prepared by the licensed surveyor for the Survey shall, at Buyer’s
option, control any conflicts or inconsistencies with Exhibit A hereto, and such
legal description shall, at Buyer’s option, be incorporated herein by this
reference upon their completion and approval by Buyer.
(b)    Examination. Seller has provided or upon execution of this Agreement
shall provide to Buyer copies of the documents and materials pertaining to the
Property set forth on Schedule 6(b) of this Agreement to the extent within
Seller’s actual possession or control (collectively, the “Due Diligence
Materials”). During the pendency of this Agreement, Seller shall provide Buyer
with any of the Due Diligence Materials coming into Seller’s possession or
produced by or for Seller after the initial delivery of the Due Diligence
Materials and, upon request of Buyer, but no more often than monthly, Seller
shall provide Buyer with an updated Rent Roll. Additionally, during the term of
this Agreement, Buyer, its agents and designees, shall have the right to enter
the Property for the purposes of inspecting the Property, making surveys,
mechanical and structural engineering studies, inspecting construction, and
conducting any other investigations and inspections as Buyer may reasonably
require to assess the condition and suitability of the Property; provided,
however, that (i) each such inspection or examination of the Property shall take
place during regular business hours and is subject to delivery of reasonable
prior written notice to Seller; (ii) such activities by or on behalf of Buyer on
the Property shall not damage the Property nor unreasonably interfere with
operations of the Property or the conduct of business by Tenants under the
Leases; (iii) Buyer shall not communicate with Tenants or other occupants of the
Property following the scheduling procedure below; and (iv) neither Buyer nor
any representative or agent of Buyer shall make any application or filing with
any Federal, state, county, municipal or other department or governmental agency
regarding the Property without Seller’s prior written consent thereto (not to be
unreasonably withheld, conditioned or delayed). Tenant interviews, if any, shall
be scheduled upon reasonable prior written notice to Seller and the applicable
Tenant by Buyer on dates and times and at a location convenient to Seller and
the applicable Tenant, and, at Seller’s election, a representative of Seller
shall be present during any such interviews. Meetings with property management,
if any, shall be scheduled upon reasonable prior written notice to Seller and
such property manager by Buyer on dates and times and at a location convenient
to Seller and the applicable property manager, and, at Seller’s election, a
representative of Seller shall be present during any such interview.
Notwithstanding the foregoing, Buyer must obtain Seller’s prior written
approval, to be given in Seller’s sole discretion, of the scope and method of
any environmental sampling, testing or investigation (other than a standard,
non-intrusive Phase I environmental assessment) and any inspection which would
alter the physical condition of the Property, prior to Buyer’s commencement


10



--------------------------------------------------------------------------------





of such inspections or testing. Prior to any entry by Buyer or Buyer’s agents
and designees on the Property to conduct the inspections and tests described
above, Buyer shall obtain and maintain or be covered by, or shall cause Buyer’s
agents and designees to obtain and maintain or be covered by, at Buyer’s or
Buyer’s agent’s and designee’s sole cost and expense, and shall deliver to
Seller evidence thereof (in the form of a copy of a certificate evidencing such
insurance policy), commercial general liability insurance, from an insurer
reasonably acceptable to Seller, in the amount of ONE MILLION and 00/100 Dollars
($1,000,000.00) combined single limit for personal injury and property damage
per occurrence, such policy to name each of Seller and Seller’s property manager
as additional insured parties, which insurance shall provide coverage against
any claim for personal liability or property damage resulting from such
inspections and tests by Buyer or Buyer’s agents and designees. BUYER SHALL
INDEMNIFY, DEFEND AND HOLD SELLER, ITS OFFICERS, SHAREHOLDERS, PARTNERS,
MEMBERS, DIRECTORS, AND EMPLOYEES HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS
OR DAMAGES TO THE EXTENT RESULTING FROM THE ACTIVITIES OF BUYER AND ITS AGENTS
AND DESIGNEES ON THE PROPERTY, AND BUYER SHALL REPAIR ANY AND ALL DAMAGE CAUSED,
IN WHOLE OR IN PART, BY BUYER AND RETURN THE PROPERTY TO ITS CONDITION
IMMEDIATELY PRIOR TO SUCH DAMAGE, WHICH OBLIGATION SHALL SURVIVE CLOSING OR ANY
TERMINATION OF THIS AGREEMENT. Seller may have a representative present during
any and all examinations, inspections, tenant interviews and/or studies on the
Property. Buyer shall have the unconditional right, for any reason or no reason,
to terminate this Agreement by giving written notice thereof to Seller prior to
the expiration of the Examination Period, in which event this Agreement shall
become null and void, Buyer shall receive a refund of the Initial Earnest Money,
and all rights, liabilities and obligations of the parties under this Agreement
shall expire, except as otherwise expressly set forth herein. If Buyer does not
so terminate this Agreement prior to the expiration of the Examination Period,
Buyer conclusively shall be deemed to have waived its right to terminate this
Agreement pursuant to this Section 6(b).
(c)    Assumed Contracts. Buyer may notify Seller prior to the expiration of the
Examination Period whether Buyer desires to receive an assignment of and assume
Seller’s rights and obligations under any Contracts at the Closing Date, which
notice shall specify the Contracts to be assigned and assumed (the “Assumed
Contracts”). Seller shall terminate all other Contracts by the Closing Date at
Seller’s sole cost and expense. In the event that the Contracts require notice,
payment of any transfer, assignment, termination or any other fees and/or the
consent from any party in connection with the assignment thereof to Buyer or
termination thereof, Seller shall be obligated to pay such fees and/or obtain
such consents (as applicable) at its sole cost and expense.


11



--------------------------------------------------------------------------------





(d)    Estoppel Certificates. Seller shall use commercially reasonable efforts
to obtain and deliver to Buyer no later than five (5) Business Days prior to
Closing (the “Estoppel Deadline”) executed estoppel certificates from Tenants
representing no less than seventy percent (70%) of the total square footage of
the building located on the Property then-rented to tenants (the “Required
Estoppels”), which Required Estoppels must include the Tenant ATX and the Tenant
Hot Schedules (the “Major Tenants”). The estoppel certificates shall be in the
form attached hereto as Exhibit G or, to the extent a form is prescribed in a
Lease, in the form prescribed by the applicable Leases, and shall be dated no
earlier than thirty (30) days prior to the initial Closing Date (i.e., the
Closing Date prior to extension under Section 10 hereof). Prior to delivery of
the form of the estoppels to the Tenants, Seller shall submit a draft to Buyer
and permit Buyer three (3) business days to review same and suggest changes,
including changes as may be required by Buyer’s lender. At Seller’s election, if
Seller is unable through its commercially reasonable efforts to obtain estoppel
certificates from enough Tenants to meet the requirements set forth above,
Seller may, in lieu of delivering estoppel certificates from Tenants as
prescribed above, deliver an estoppel certificate(s) with respect to the Leases,
signed by Seller; provided, however, Seller may not deliver such Seller estoppel
in lieu of Major Tenants. If Seller subsequently delivers to Buyer an estoppel
certificate from a Tenant as to which Seller has delivered its own estoppel
certificate, Seller’s estoppel certificate as to that Tenant shall be deemed to
be withdrawn and null and void upon such delivery. If Buyer has not received the
Required Estoppels (taking into account any Seller estoppel certificates as
permitted hereunder) by the Estoppel Deadline, then Buyer may, upon written
notice to Seller, elect to extend the Estoppel Deadline and the Closing Date for
up to an additional thirty (30) days, and Seller shall use commercially
reasonable efforts to obtain the Required Estoppels (taking into account any
Seller estoppel certificates as permitted hereunder), and Closing shall occur on
the earlier of the date that is five (5) business days after the delivery of the
Required Estoppels (taking into account any Seller estoppel certificates as
permitted hereunder) and the expiration of the thirty (30) day Estoppel Deadline
extension. If Seller is unable, after utilizing commercially reasonable efforts,
to obtain the Required Estoppels (taking into account any Seller estoppel
certificates as permitted hereunder), then Buyer, as its sole and exclusive
remedy, may either: (i) terminate this Agreement by written notice to Seller
whereupon the Earnest Money shall be returned to Buyer, and the parties will
have no further rights or obligations under this Agreement, except for those
rights or obligations that expressly survive termination; or (ii) waive the
requirement of the Required Estoppels and proceed to Closing without receiving
any credit against or reduction of the Purchase Price.
(e)    SNDAs. Seller shall also distribute and use commercially reasonable
efforts to obtain an executed subordination, non-disturbance and attornment
agreement from each of the Tenants under the Leases, to the extent requested by
Buyer (each, an “SNDA”); provided Buyer shall not have any right to terminate
this Agreement or exercise any other remedies hereunder if such SNDAs are not
obtained. Buyer shall prepare and provide to Seller the SNDAs that Buyer desires
to have Seller distribute and obtain.


12



--------------------------------------------------------------------------------





(f)    Restrictive Covenants. If the Property is subject to a declaration of
covenants, conditions and restrictions or similar instrument (“Restrictions”)
governing or affecting the use, operation, maintenance, management or
improvement of the Property, at the Closing, Seller shall use commercially
reasonable efforts to deliver to Buyer estoppel certificates, in form and
substance reasonably satisfactory to Buyer, from the declarant, association,
committee, agent or other person or entity having governing or approval rights
under the Restrictions; provided Buyer shall not have any right to terminate
this Agreement or exercise any other remedies hereunder if such estoppel
certificates are not obtained.
Section 7.    Risk of Loss/Condemnation. Promptly upon learning thereof, Seller
shall give Buyer written notice of any condemnation, damage or destruction of
the Property occurring prior to the Closing. If prior to the Closing all or a
material portion of the Property is condemned, damaged or destroyed by an
insured casualty, Buyer shall have the option of either (a) applying the
proceeds of any condemnation award or payment under any insurance policies
(other than business interruption or rental loss insurance) toward the payment
of the Purchase Price to the extent such condemnation awards or insurance
payments have been received by Seller, receiving from Seller an amount equal to
any applicable deductible under any such insurance policy and receiving an
assignment from Seller of any such awards or payments not theretofore received
by Seller, or (b) terminating this Agreement by delivering written notice of
such termination to Seller and Title Agent within ten (10) days after Buyer has
received written notice from Seller of such material condemnation, damage or
destruction, in which case the Earnest Money will be returned to Buyer. If,
prior to the Closing, a portion of the Property is condemned, damaged or
destroyed and such portion is not a material portion of the Property, the
proceeds of any condemnation award or payment and any applicable deductible
under any insurance policies shall be applied toward the payment of the Purchase
Price at Closing to the extent such condemnation awards or insurance payments
have been received by Seller and Seller shall assign to Buyer all unpaid awards
or payments. For purposes of this Section 7, the term “material portion” shall
mean (i) any condemnation, damage or destruction of the Property resulting in
damage equal to or in excess of $3,450,000.00, or an absence of reasonable
access to the Property or (ii) any damage or destruction of the Property that
results in a negative impact to the rents generated from the Leases of fifteen
percent (15%) or more. If the damage or destruction arises out of an uninsured
risk, Seller shall elect, by written notice within ten (10) days of the
occurrence of such damage or destruction either to terminate this Agreement or
to close the transaction contemplated hereby with a reduction of the Purchase
Price equal to the costs of repairing the Property, as reasonably estimated by
an engineer engaged by Seller and reasonably acceptable to Buyer.
Section 8.    Earnest Money Disbursement.
The Earnest Money shall be held by the Title Agent, in trust, and disposed of
only in accordance with the following provisions:


13



--------------------------------------------------------------------------------





(a)    The Title Agent shall invest the Earnest Money in an interest-bearing
account of the type generally used by Title Agent for the holding of escrow
funds at Buyer’s sole cost and expense, shall not commingle the Earnest Money
with any funds of the Title Agent or others, and shall promptly provide Buyer
with confirmation of the investments made. All interest earned on the Earnest
Money shall become part of the Earnest Money and shall be paid to the party
entitled to the Earnest Money in accordance with the terms of this Agreement.
(b)    If the Closing occurs, the Earnest Money shall be credited to Buyer by
applying the same against the Purchase Price. If for any reason the Closing does
not occur, the Title Agent shall deliver the Earnest Money to Seller or Buyer,
as the case may be in accordance with the provisions of this Agreement.
(c)    The parties acknowledge that the Title Agent is acting solely as a
stakeholder at their request and for their convenience, that the Title Agent
shall not be deemed to be the agent of either of the parties, and that the Title
Agent shall not be liable to either of the parties for any action or omission on
its part taken or made in good faith, and not in disregard of this Agreement,
but shall be liable for its grossly negligent acts and for any liabilities
(including reasonable attorneys’ fees, expenses and disbursements) incurred by
Seller or Buyer resulting from the Title Agent’s mistake of law respecting the
Title Agent scope or nature of its duties. SELLER AND BUYER SHALL JOINTLY AND
SEVERALLY INDEMNIFY, DEFEND AND HOLD THE TITLE AGENT HARMLESS FROM AND AGAINST
ALL LIABILITIES (INCLUDING REASONABLE ATTORNEYS’ FEES, EXPENSES AND
DISBURSEMENTS) INCURRED IN CONNECTION WITH THE PERFORMANCE OF THE TITLE AGENT’S
DUTIES HEREUNDER, EXCEPT WITH RESPECT TO ACTIONS OR OMISSIONS TAKEN OR MADE BY
THE TITLE AGENT IN BAD FAITH, IN DISREGARD OF THIS AGREEMENT OR INVOLVING GROSS
NEGLIGENCE ON THE PART OF THE TITLE AGENT.
(d)    Title Agent will sign this Agreement as evidence that (i) Title Agent
agrees to be bound by the obligations contained herein with respect to the
Earnest Money; (ii) to evidence Title Agent’s receipt of the fully executed
Agreement and the Earnest Money; and (iii) to acknowledge that Title Agent is
the “reporting person” for purposes of Prop. Reg. §1.6045-4(a), promulgated
pursuant to the Code. Title Agent has acknowledged its agreement to these
provisions by signing this Agreement in the place indicated following the
signatures of Seller and Buyer. This Agreement shall be fully enforceable upon
execution hereof by Buyer and Seller. The failure of Title Agent to execute this
Agreement shall not affect the enforceability of this Agreement.


14



--------------------------------------------------------------------------------





Section 9.    Default; Breach of Representation.
(a)    If, for any reason whatsoever (other than the failure of a condition set
forth in Section 13 and other than a termination of this Agreement pursuant to
Section 6, Section 9(b) or Section 7), Buyer fails to complete the acquisition
as herein provided, Buyer shall be deemed to be in default of this Agreement. In
the event that Buyer is in default of this Agreement, Buyer and Seller agree it
would be impractical and extremely difficult to fix the damages which Seller may
suffer. Buyer and Seller hereby agree that (i) an amount equal to the Earnest
Money, together with all interest accrued thereon, is a reasonable estimate of
the total net detriment Seller would suffer in the event Buyer defaults and
fails to complete the purchase of the Property, and (ii) such amount will be the
full, agreed and liquidated damages for Buyer’s default and failure to complete
the purchase of the Property, and will be Seller’s exclusive remedy for any
default of Buyer resulting in the failure of consummation of the Closing. In
such event, this Agreement will terminate and Seller expressly waives its rights
to seek damages in the event of Buyer’s default except as otherwise expressly
provided hereunder including, without limitation, as provided in this subsection
(a) below. Buyer will have no further rights or obligations hereunder, except
with respect to the any provisions herein which pursuant to their terms survive
any termination of this Agreement. The payment of such amount as liquidated
damages is not intended as a forfeiture or penalty but is intended to constitute
liquidated damages to Seller. Notwithstanding the foregoing, nothing contained
herein will limit Seller’s remedies at law, in equity or as herein provided in
the event of a breach by Buyer of any of the provisions herein which pursuant to
their terms survive any termination of this Agreement. Notwithstanding anything
in this Agreement to the contrary, in the event that this Agreement is
terminated pursuant to Section 6 herein or this Section 9(a), Buyer shall
promptly deliver to Seller, without warranty, copies of any due diligence
reports obtained by Buyer relating to the Property.
(b)    In the event that Seller defaults in any of its material obligations
undertaken in this Agreement, Buyer may as its sole and exclusive remedy either
(i) terminate this Agreement, in which case the Earnest Money shall be returned
to Buyer or (ii) treat this Agreement as being in full force and effect and
pursue only the specific performance of this Agreement, provided that Buyer must
commence any action for specific performance within sixty (60) days after the
scheduled Closing Date. If (A) Buyer exercises its remedy under subsection (i)
above as a result of Seller failing to perform its obligations to close in
accordance with Section 10 hereof, and (B) a court of competent jurisdiction has
issued a final, non-appealable judgment against Seller as a result of such
failure to close, Buyer shall be entitled to collect from Seller an amount equal
to Buyer’s costs and expenses incurred in connection with this Agreement, not to
exceed $150,000.00, after delivery of written notice to Seller of the same,
together with a waiver of any right, title or interest of Buyer in the Property
and reasonable substantiating evidence for such costs and expenses. Buyer waives
any right to pursue any other remedy at law or equity for such default of
Seller, including, without limitation, any right to seek, claim or obtain
damages (including, without limitation, speculative, punitive, special, indirect
or consequential damages). In no case shall Seller ever be liable to Buyer under
any statutory, common law, equitable or other theory of law, either prior to or
following the


15



--------------------------------------------------------------------------------





Closing, for any lost rents, profits, “benefit of the bargain,” business
opportunities or any form of speculative, punitive, special, indirect, or
consequential damage in connection with any claim, liability, demand or cause of
action in any way or manner relating to the Property, the condition of the
Property, this Agreement, or any transaction or matter between the parties
contemplated hereunder. Buyer’s remedies hereunder are in addition to the right
to receive the return of the Earnest Money, subject to Section 8, to the extent
it is not applied to the Purchase Price in connection with Buyer’s action for
specific performance. BUYER WAIVES ANY AND ALL RIGHTS TO RECORD A LIS PENDENS
AGAINST THE PROPERTY IN CONNECTION WITH ANY DEFAULT BY SELLER HEREUNDER, EXCEPT
IN THE CASE OF AN ACTION FOR SPECIFIC PERFORMANCE BROUGHT IN ACCORDANCE WITH
THIS SUBSECTION (C).
(c)    All representations and warranties in this Agreement shall be deemed to
have been made as of the Effective Date and again as of the Closing Date and
shall survive the Closing for a period of nine (9) months after the Closing (the
“Survival Period”). Any right of action for the breach of any representation or
warranty contained herein shall not merge with the deed delivered at the Closing
but shall survive the Closing for the Survival Period. Before the date that is
sixty (60) days after the expiration of the Survival Period, the party claiming
a breach must have filed an action in a court of competent jurisdiction and any
warranty and representation not specified in such action shall expire. Damages
for any action not filed before the date that is sixty (60) days after the
expiration of the Survival Period shall be limited to $1,000. Seller and Buyer
agree that, following the Closing, subject to the terms of Section 11 hereof,
each shall be liable for the direct, but not speculative, punitive, special,
indirect or consequential damages resulting from any breach of its
representations or warranties expressly set forth in this Agreement; provided,
however, that: (i) following Closing, the total liability of Seller for all such
breaches and any matters relating thereto or under any law applicable to the
Property or this transaction shall not, in the aggregate, exceed SEVEN HUNDRED
FIFTY THOUSAND AND NO/100 DOLLARS ($750,000.00) (the “Claim Cap”); and (ii) such
representations and warranties are personal to Seller and Buyer and may not be
assigned to or enforced by any other Person, other than to a permitted assignee
of Buyer in accordance with the terms of this Agreement. Buyer further agrees
that, following the Closing, no claim may or shall be made for any alleged
breach of any representations or warranties made by Seller under or relating to
this Agreement unless the amount of such claim or claims, individually or in the
aggregate, exceeds FIFTY THOUSAND AND NO/100 DOLLARS ($50,000.00) (the
“Threshold Amount”) (in which event the full amount of such valid claims against
shall be actionable up to, but not in excess of, the Claim Cap). Notwithstanding
anything contained herein to the contrary, Seller’s representations and
warranties made herein shall be deemed modified to reflect any change in
circumstances first arising after the Effective Date and not occurring as a
result of a breach of this Agreement.


16



--------------------------------------------------------------------------------





Section 10.    Closing.
(a)    The Closing shall occur on the Closing Date and shall consist of the
execution and delivery of documents by Seller and Buyer, as set forth below, and
delivery by Buyer to Seller of the Purchase Price in accordance with the terms
of this Agreement. Buyer shall have the option to extend the Closing Date by
thirty (30) days upon written notice to Seller and Title Insurer given prior to
the originally scheduled Closing Date and delivery to Title Agent of the
Extension Earnest Money, which such Extension Earnest Money will, except as
expressly set forth in this Agreement, be non-refundable to Buyer upon deposit
and will become part of the Earnest Money. Prior to the Closing Date, Title
Agent shall deliver to each of the parties for their review and approval a
separate preliminary closing statement for the Property (“Preliminary Closing
Statement”) based on an income expense statement prepared by Seller, approved by
Buyer, and delivered to Title Agent before such date, setting forth the
proration amounts and closing costs allocable to each of the parties pursuant to
this Agreement. Based on each of the party’s comments, if any, regarding the
Preliminary Closing Statement, Title Agent shall revise the Preliminary Closing
Statement and deliver final closing statements to each of the parties at the
Closing (collectively, the “Closing Statement”).
(b)    On or before the Closing Date, Seller shall deliver the following to
Title Agent:
(i)    One (1) original of the deed in the form attached hereto as Exhibit B
(the “Deed”), duly executed by Seller;
(ii)    One (1) original of the Assignment of Leases and Security Deposits, in
the form attached hereto as Exhibit C, duly executed by Seller;
(iii)    One (1) original of the Bill of Sale in the form of Exhibit D attached
hereto, duly executed by Seller;
(iv)    One (1) original of the Assignment of Contracts, Permits, Licenses and
Warranties in the form of Exhibit E attached hereto, duly executed by Seller;
(v)    one (1) original of the Closing Statement, duly executed by Seller;
(vi)    good standing certificates and corporate resolutions and such other
documents as reasonably requested by the Title Agent evidencing of the
existence, organization and authority of Seller and of the authority of the
persons executing documents on behalf of Seller;
(vii)    a FIRPTA Affidavit in form of Exhibit F attached hereto, duly executed
by Seller;
(viii)    evidence of terminations satisfactory to Buyer, effective no later
than Closing, of any property leasing agreement, any property management
agreement, and those Contracts which Buyer has elected not to assume; and


17



--------------------------------------------------------------------------------





(ix)    an affidavit as to debts, liens and possession, in a form acceptable to
Seller, duly executed by Seller, sufficient to cause the Title Agent, on behalf
of Title Insurer, to issue to Buyer the Title Policy in accordance with Section
13(b) hereof.
(c)    On or before the Closing Date, Buyer shall deliver the following to Title
Agent:
(i)    the Purchase Price in immediately available funds;
(ii)    One (1) original of the Assignment of Leases and Security Deposits in
the form of Exhibit C, duly executed by Buyer;
(iii)    One (1) original of the Bill of Sale in the form of Exhibit D, duly
executed by Buyer;
(iv)    One (1) original of the Assignment of Contracts, Permits, Licenses and
Warranties in the form of Exhibit E, duly executed by Buyer;
(v)    one (1) original of the Closing Statement, duly executed by Buyer; and
(vi)    good standing certificates and corporate resolutions or member or
partner consents, as applicable, and such other documents as reasonably
requested by the Title Agent.
(d)    The Closing shall be held through a customary escrow arrangement between
the parties and the Title Agent, or such other place or manner as the parties
hereto may mutually agree. The Closing shall occur as soon as all conditions to
closing contained in this Agreement have been satisfied (or deemed satisfied) or
waived in writing which shall in any event be not later than 5:00 p.m. (Austin,
Texas time) on the Closing Date, time being of the essence, by recording and
delivering, as applicable, all documents and funds set forth in this Section 10.
(e)    At Closing, Seller and Buyer shall each execute, and Buyer shall deliver
to each Tenant promptly after the Closing, a notice regarding the sale in such
form as to satisfy the requirements of Section 93.007 of the Texas Property
Code.
Section 11.    Seller’s Representations. Seller represents and warrants to Buyer
as of the Effective Date as follows:
(a)    Seller is duly organized (or formed), validly existing, in good standing
under the laws of its state of organization and is qualified to transact
business in the State in which the Property is located. Seller is authorized to
consummate the transaction set forth herein and has or will have the necessary
power to execute and deliver this Agreement and all closing documents to be
executed by Seller, and to perform all of Seller’s obligations hereunder and
thereunder. Neither the execution and delivery of this Agreement and all closing
documents to be executed by Seller, nor the performance of the obligations of
Seller hereunder or thereunder, will result in the violation of any


18



--------------------------------------------------------------------------------





law or any provision of the organizational documents of or will conflict with
any order or decree of any court or governmental instrumentality of any nature
by which Seller is bound;
(b)    Except as listed in Schedule 11(b) attached hereto, Seller has not
received service of process for any current or pending litigation pertaining to
the Property or which challenges or impairs Seller’s ability to execute or
perform its obligations under this Agreement, and to Seller’s Knowledge, no such
litigation is threatened;
(c)    Except for defaults cured on or before the date hereof, Seller’s
Representative has not received any written notice of default under the terms of
any of the Contracts;
(d)    Except for violations cured or remedied on or before the date hereof and
except as listed in Schedule 11(d) attached hereto, Seller’s Representative has
not received any written notice from any governmental authority regarding any
violation of any law applicable to the Property;
(e)    Schedule 11(e) is a true and correct list of the documents constituting
the Leases;
(f)    Seller is not a “foreign person” under the Foreign Investment in Real
Property Tax Act of 1980 (“FIRPTA”) and upon consummation of the transaction
contemplated hereby, Buyer will not be required to withhold from the Purchase
Price any withholding tax;
(g)    Seller has not received any written notice that there is any pending or
threatened condemnation of all or any part of the Property;
(h)    There are no contracts of any kind relating to the management, leasing,
operation, maintenance or repair of the Project, except those contracts
disclosed in Schedule 1(n) hereof;
(i)    Neither Seller nor its affiliates, is in violation of any Anti-Money
Laundering and Anti-Terrorism Laws (defined below). Neither Seller nor its
affiliates, is acting, directly or indirectly, on behalf of terrorists,
terrorist organizations or narcotics traffickers, including those persons or
entities that appear on the Annex to the Executive Order (defined below), or are
included on any relevant lists maintained by the Office of Foreign Assets
Control of U.S. Department of Treasury, U.S. Department of State, or other U.S.
government agencies, all as may be amended from time to time. Neither Seller nor
its affiliates or, to Seller’s knowledge, any of its brokers or other agents, in
any capacity in connection with the sale of the Property (i) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any person included in the lists referenced
above, (ii) deals in, or otherwise engages in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order, or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Money Laundering and Anti-Terrorism
Laws. Neither Seller, nor any person controlling or controlled by Seller, is a
country, territory, individual or entity named on a government list, and the
monies used in connection with this Agreement and amounts committed with respect
thereto, were not and are not derived


19



--------------------------------------------------------------------------------





from any activities that contravene any applicable anti-money laundering or
anti-bribery laws and regulations (including funds being derived from any
person, entity, country or territory on a government list or engaged in any
unlawful activity defined under Title 18 of the United States Code, Section
1956(c)(7)); and
(j)    Seller is not, and is not acting on behalf of (i) an “employee benefit
plan” (as defined in Section 3(3) of the Employment Retirement Income Security
Act of 1974 (“ERISA”)) that is subject to Title I of ERISA, (ii) a “plan” as
defined in Section 4975(e)(1) of the Internal Revenue Code of 1986 (the “Code”)
that is subject to Section 4975 of the Code (each of the foregoing a “Plan”),
(iii) an entity or account the assets of which constitute “plan assets” of one
or more such Plans within the meaning of Department of Labor Regulation 29 CFR
Section 2510.3-101, as modified by Section 3(42) of ERISA or (iv) a
“governmental plan” within the meaning of Section 3(32) of ERISA; and
(k)    The Rent Roll and Operating Statements to be delivered to Buyer pursuant
to this Agreement are true, correct and complete in all material respects as of
their respective dates of delivery.
The term “Seller’s Representative” means Scott Strzinek, Director of Global
Facilities for Seller. The term “to Seller’s Knowledge” means the actual,
current, conscious knowledge of Scott Strzinek without any duty of inquiry or
investigation of any kind, nature or character whatsoever, and does not include
constructive, imputed or inquiry knowledge; provided that so qualifying Seller’s
knowledge shall in no event give rise to any personal liability on the part of
such individual or any other officer or employee of Seller or any of its
affiliates, on account of any breach of any representation or warranty made by
Seller herein. Notwithstanding the foregoing, if Buyer has actual knowledge of a
breach of any representation or warranty made by Seller in this Agreement prior
to Closing and Buyer nevertheless elects to close the transaction described
herein, such representation or warranty by Seller shall be deemed to have been
modified to reflect the relevant information of which Buyer has knowledge and
Buyer shall not be permitted to make a claim following Closing for a breach by
Seller of such representation or warranty.
Section 12.    Buyer’s Representations. Buyer represents and warrants to Seller
as follows:
(a)    Buyer is duly formed, validly existing, in good standing under the laws
of Delaware, is qualified to transact business in the State in which the
Property is located, is authorized to consummate the transaction set forth
herein and fulfill all of its obligations hereunder and under all closing
documents to be executed by Buyer, and has all necessary power to execute and
deliver this Agreement and all closing documents to be executed by Buyer, and to
perform all of Buyer’s obligations hereunder and thereunder. This Agreement and
all closing documents to be executed by Buyer have been duly authorized by all
requisite corporate or other required action on the part of Buyer and are the
valid and legally binding obligation of Buyer, enforceable in accordance with
their respective terms. Neither the execution and delivery of this Agreement and
all closing documents to be executed by Buyer, nor the performance of the
obligations of Buyer hereunder or


20



--------------------------------------------------------------------------------





thereunder will result in the violation of any law or any provision of the
organizational documents of Buyer or will conflict with any order or decree of
any court or governmental instrumentality of any nature by which Buyer is bound;
(b)    No petition has been filed by or against Buyer under the Federal
Bankruptcy Code or any similar State or Federal Law;
(c)    Neither Buyer nor its affiliates, is in violation of any laws relating to
terrorism, money laundering or the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Action
of 2001, Public Law 107-56 and Executive Order No. 13224 (Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism) (the “Executive Order”) (collectively, the “Anti-Money Laundering and
Anti-Terrorism Laws”). Neither Buyer nor its affiliates, is acting, directly or
indirectly, on behalf of terrorists, terrorist organizations or narcotics
traffickers, including those persons or entities that appear on the Annex to the
Executive Order, or are included on any relevant lists maintained by the Office
of Foreign Assets Control of U.S. Department of Treasury, U.S. Department of
State, or other U.S. government agencies, all as may be amended from time to
time. Neither Buyer nor its affiliates or, to Buyer’s knowledge, any of its
brokers or other agents, in any capacity in connection with the sale of the
Property (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any person
included in the lists referenced above, (ii) deals in, or otherwise engages in
any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order, or (iii) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Money Laundering and Anti-Terrorism Laws. Neither Buyer, nor any person
controlling or controlled by Buyer, is a country, territory, individual or
entity named on a government list, and the monies used in connection with this
Agreement and amounts committed with respect thereto, were not and are not
derived from any activities that contravene any applicable anti-money laundering
or anti-bribery laws and regulations (including funds being derived from any
person, entity, country or territory on a government list or engaged in any
unlawful activity defined under Title 18 of the United States Code, Section
1956(c)(7)); and
(d)    Buyer is not, and is not acting on behalf of, (i) a Plan, (ii) an entity
or account the assets of which constitute “plan assets” of one or more such
Plans within the meaning of Department of Labor Regulation 29 CFR Section
2510.3-101, as modified by Section 3(42) of ERISA or (c) a “governmental plan”
within the meaning of Section 3(32) of ERISA.
Section 13.    Conditions to Buyer’s Obligations. Buyer’s obligation to pay the
Purchase Price, and to accept title to the Property, shall be subject to
compliance by Seller with the following conditions precedent on and as of the
Closing Date:
(a)    Seller shall deliver to Buyer on or before the Closing the items set
forth in Section 10 above;


21



--------------------------------------------------------------------------------





(b)    Buyer shall receive from the Title Agent, the Title Policy, or
irrevocable and unconditional binder to issue the same, insuring, or committing
to insure, at its ordinary premium rates, Buyer’s title in fee simple to the
Real Property and otherwise in such form and with such endorsements as provided
in the title commitment approved by Buyer pursuant to Section 6 hereof and
subject only to the Permitted Exceptions (provided the costs for such Title
Policy shall be paid in accordance with Section 2(c) hereof); and
(c)    Subject to Section 9(c) hereof and subject to the last sentence of
Section 11 hereof, the representations and warranties of Seller contained in
this Agreement shall have been true in all material respects when made and shall
be true in all material respects at and as of the Closing Date as if such
representations and warranties were made at and as of the Closing, and Seller
shall have performed and complied in all material respects with all covenants,
agreements and conditions required by this Agreement to be performed or complied
with by Seller prior to or at the Closing.
If all of the above conditions have not been satisfied or waived by Buyer on or
prior to the Closing Date, then Buyer shall have the right to terminate this
Agreement, and upon such termination the Earnest Money shall be refunded to
Buyer and neither Buyer nor Seller shall have any further rights, obligations or
liabilities hereunder, except as otherwise expressly set forth herein. If the
failure of any condition precedent to Buyer’s obligations set forth in this
Section 13 arises as a result of a default by Seller under this Agreement, Buyer
shall have the remedies available to Buyer in Section 9(b).
Section 14.    Conditions to Seller’s Obligations. Seller’s obligation to
deliver title to the Property shall be subject to compliance by Buyer with the
following conditions precedent on and as of the Closing Date:
(a)    Buyer shall deliver to Seller upon the Closing the remainder of the
Purchase Price, subject to adjustment of such amount pursuant to Section 2
hereof, and Buyer shall deliver all documents required to be delivered by Buyer
under Section 10 hereof; and
(b)    The representations and warranties of Buyer contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the Closing Date as if such representations and warranties were made at
and as of the Closing, and Buyer shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Buyer prior to or at the Closing.
If all of the above conditions have not been satisfied or waived in writing by
Seller on or prior to the Closing Date, then Seller shall have the right to
terminate this Agreement, and upon such termination the Earnest Money shall be
disbursed to Seller and neither Buyer nor Seller shall have any further rights,
obligations or liabilities hereunder, except as otherwise expressly set forth
herein. If the failure of any condition precedent to Seller’s obligations set
forth in this Section 14 arises as a result of a default by Buyer under this
Agreement, Seller shall have the remedies available to Seller in Section 9(a).


22



--------------------------------------------------------------------------------





Section 15.    Notices. Unless otherwise provided herein, all notices and other
communications which may be or are required to be given or made by any party to
the other in connection herewith shall be in writing and shall be deemed to have
been properly given and received on the date: (a) delivered in person, (b)
deposited in the United States mail, registered or certified, return receipt
requested, (c) delivery via electronic mail to the addresses set out in Section
1 (provided, such email is sent prior to 5:00 p.m. (Austin, Texas time) on the
day sent), or (d) deposited with a nationally recognized overnight courier, to
the addresses set out in Section 1. All notices shall be deemed to have been
given upon receipt provided that such receipt occurs on or before 5:00 p.m.
(Austin, Texas time) on a business day, otherwise, such notice shall be deemed
to have been given on the next succeeding business day. Any address or name
specified in Section 1 may be changed by notice given to the addressee by the
other party in accordance with this Section 15. The inability to deliver notice
because of a changed address of which no notice was given as provided, above, or
because of rejection or refusal to accept any notice, shall be deemed to be the
receipt of the notice as of the date of inability to deliver or rejection or
refusal to accept. Any notice to be given by any party may be given by the
counsel for such party.
Section 16.    Seller Covenants. Seller agrees that it: (a) shall continue to
operate the Property in the same manner in which Seller has previously operated
the Property; and (b) shall, subject to Section 7 hereof and subject to
reasonable wear and tear, maintain the Property in the same condition as exists
on the Effective Date. From the Effective Date through the Closing, no
Personalty shall be removed from the Property by Seller, unless replaced with
Personalty of equal or greater utility and value. From the Effective Date
through the Closing, Seller will not negotiate with any third party the sale or
other disposition of any of the Property, or enter into any contract (whether
binding or not) regarding any sale or other disposition of the Property. Prior
to the second (2nd) Business Day before the expiration of the Examination
Period, Seller may cancel, amend and modify any of the Leases and any of the
Contracts but shall deliver written notice thereof to Buyer. After the second
(2nd) Business Day before the expiration of the Examination Period, Seller may
not cancel, amend, or modify any material Contracts or Leases without Buyer’s
consent, which consent will not be unreasonably withheld or delayed.
Notwithstanding the preceding sentence, after the expiration of the Examination
Period, Seller may enter into any new contracts (but not Leases) without Buyer’s
consent if doing so is in the ordinary course of operating the Property and the
contract (i) will not be binding on Buyer or (ii) is cancelable on thirty (30)
days or less notice without penalty or premium. If Seller shall request Buyer’s
approval to any of the foregoing matters, Buyer shall have five (5) days from
its receipt of such request to give Seller notice of its approval or disapproval
of such matter. If Buyer does not give such notice, such matter shall be deemed
approved by Buyer.
Section 17.    Additional Provisions.
(a)    Independent Consideration. Seller and Buyer agree that the Earnest Money
shall be deemed to include the amount of ONE HUNDRED and NO/100 DOLLARS
($100.00) (the “Independent Consideration”). Such Independent Consideration is
paid by Buyer to Seller on the


23



--------------------------------------------------------------------------------





date hereof as consideration for Seller’s execution and delivery of this
Agreement and for Buyer’s right to inspect and evaluate the Property. The
Independent Consideration is independent of any other consideration or payment
provided for in this Agreement and, notwithstanding anything to the contrary
herein, is non-refundable in all events, including any refund of the balance of
the Earnest Money.
(b)    Uniform Vendor and Purchaser Risk Act Not Applicable. It is the express
intent of Buyer and Seller that the provisions of this Agreement govern the
rights of the parties in the event of damage to or condemnation of the Property
and that the Uniform Vendor and Purchaser Risk Act (Section 5.007 of the Texas
Property Code) not apply to this Agreement.
(c)    WAIVER OF CONSUMER RIGHTS. BUYER HEREBY WAIVES ITS RIGHTS UNDER THE
DECEPTIVE TRADE PRACTICES-CONSUMER PROTECTION ACT, SECTION 17.41 ET SEQ.,
BUSINESS & COMMERCE CODE, A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND
PROTECTIONS. AFTER CONSULTATION WITH AN ATTORNEY OF ITS OWN SELECTION, BUYER
VOLUNTARILY CONSENTS TO THIS WAIVER.
(d)    No Recordation. Buyer hereby acknowledges that neither this Agreement nor
any memorandum or affidavit hereof will be recorded of public record in any
county in the State where the Property is located. If Buyer ever records or
attempts to record this Agreement, or a memorandum or affidavit hereof, or any
other similar document, then, notwithstanding anything herein to the contrary,
that recordation or attempt at recordation will constitute a default by Buyer
hereunder.
(e)    VENUE. THE OBLIGATIONS OF THE PARTIES HERETO ARE AND WILL BE PERFORMABLE
IN THE COUNTY IN WHICH THE PROPERTY IS LOCATED. BY EXECUTING THIS AGREEMENT,
EACH PARTY HERETO EXPRESSLY (i) CONSENTS AND SUBMITS TO PERSONAL JURISDICTION
CONSISTENT WITH THE PREVIOUS SENTENCE, (ii) WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY CLAIM OR DEFENSE THAT SUCH VENUE IS NOT PROPER OR
CONVENIENT, AND (iii) CONSENTS TO THE SERVICE OF PROCESS IN ANY MANNER
AUTHORIZED BY TEXAS LAW.
(f)    Title Matters. Buyer acknowledges that Buyer should have an abstract
covering the Real Property examined by an attorney of Buyer’s own selection or
that Buyer should be furnished with or obtain a policy of title insurance.
Section 18.    Entire Agreement. This Agreement constitutes the sole and entire
agreement among the parties hereto and no modification of this Agreement shall
be binding unless in writing and signed by all parties hereto. No prior
agreement or understanding pertaining to the subject matter hereof (including,
without limitation, any letter of intent executed prior to this Agreement) shall
be valid or of any force or effect from and after the date hereof.


24



--------------------------------------------------------------------------------





Section 19.    No Representations or Warranties. Except as expressly set forth
in Section 11 this Agreement, the Property is being sold in an “AS IS, WHERE IS”
condition and “WITH ALL FAULTS” as of the Effective Date and as of Closing. THE
TRANSACTION CONTEMPLATED BY THIS AGREEMENT HAS BEEN NEGOTIATED BETWEEN SELLER
AND BUYER. THIS AGREEMENT REFLECTS THE MUTUAL AGREEMENT OF SELLER AND BUYER, AND
BUYER HAS THE RIGHT TO CONDUCT ITS OWN INDEPENDENT EXAMINATION OF THE PROPERTY.
OTHER THAN THE MATTERS REPRESENTED IN SECTION 11 HEREOF AND ANY WARRANTY OF
TITLE CONTAINED IN THE DEED AND IN THE ASSIGNMENT OF LEASES AND SECURITY
DEPOSITS, BY WHICH ALL OF THE FOLLOWING PROVISIONS OF THIS SECTION 19 ARE
LIMITED, BUYER HAS NOT RELIED UPON AND WILL NOT RELY UPON, EITHER DIRECTLY OR
INDIRECTLY, ANY REPRESENTATION OR WARRANTY OF SELLER OR ANY OF SELLER’S AGENTS
OR REPRESENTATIVES, AND BUYER HEREBY ACKNOWLEDGES THAT NO SUCH REPRESENTATIONS
OR WARRANTIES HAVE BEEN MADE.
EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN SECTION 11 OF THIS AGREEMENT, THE
DEED AND THE ASSIGNMENT OF LEASES AND SECURITY DEPOSITS, SELLER SPECIFICALLY
DISCLAIMS, AND NEITHER SELLER NOR ANY OF SELLER’S AFFILIATES NOR ANY OTHER
PERSON IS MAKING, ANY REPRESENTATION, WARRANTY OR ASSURANCE WHATSOEVER TO BUYER,
AND NO WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EITHER EXPRESS OR
IMPLIED, ARE MADE BY SELLER OR RELIED UPON BY BUYER WITH RESPECT TO THE STATUS
OF TITLE TO OR THE MAINTENANCE, REPAIR, CONDITION, DESIGN OR MARKETABILITY OF
THE PROPERTY, OR ANY PORTION THEREOF, INCLUDING BUT NOT LIMITED TO (a) ANY
IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY, (b) ANY IMPLIED OR EXPRESS
WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, (c) ANY IMPLIED OR EXPRESS
WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS, (d) ANY RIGHTS OF
BUYER UNDER APPROPRIATE STATUTES TO CLAIM DIMINUTION OF CONSIDERATION, (e) ANY
CLAIM BY BUYER FOR DAMAGES BECAUSE OF DEFECTS, WHETHER KNOWN OR UNKNOWN, WITH
RESPECT TO THE IMPROVEMENTS OR THE PERSONAL PROPERTY, (f) THE FINANCIAL
CONDITION OR PROSPECTS OF THE PROPERTY AND (g) THE COMPLIANCE OR LACK THEREOF OF
THE REAL PROPERTY OR THE IMPROVEMENTS WITH GOVERNMENTAL REGULATIONS, INCLUDING
WITHOUT LIMITATION ENVIRONMENTAL LAWS, NOW EXISTING OR HEREAFTER ENACTED OR
PROMULGATED, IT BEING THE EXPRESS INTENTION OF SELLER AND BUYER THAT, EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN SECTION 11 OF THIS AGREEMENT, IN THE DEED, AND
IN THE ASSIGNMENT OF LEASES AND SECURITY DEPOSITS, THE PROPERTY WILL BE CONVEYED
AND TRANSFERRED TO BUYER IN ITS PRESENT CONDITION AND STATE OF REPAIR, “AS IS,
WHERE IS, WITH ALL


25



--------------------------------------------------------------------------------





FAULTS.” BUYER REPRESENTS THAT IT IS A KNOWLEDGEABLE, EXPERIENCED AND
SOPHISTICATED BUYER OF REAL ESTATE, AND THAT IT IS RELYING SOLELY ON ITS OWN
EXPERTISE AND THAT OF BUYER’S CONSULTANTS IN PURCHASING THE PROPERTY AND ON THE
REPRESENTATIONS AND WARRANTIES OF SELLER EXPRESSLY SET FORTH IN SECTION 11 OF
THIS AGREEMENT, IN THE DEED, AND IN THE ASSIGNMENT OF LEASES AND SECURITY
DEPOSITS. BUYER HAS BEEN GIVEN A SUFFICIENT OPPORTUNITY TO CONDUCT AND HAS
CONDUCTED OR WILL CONDUCT SUCH INSPECTIONS, INVESTIGATIONS AND OTHER INDEPENDENT
EXAMINATIONS OF THE PROPERTY AND RELATED MATTERS AS BUYER DEEMS NECESSARY,
INCLUDING BUT NOT LIMITED TO THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF,
AND WILL RELY UPON SAME AND NOT, EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN
SECTION 11 OF THIS AGREEMENT, IN THE DEED, AND IN THE ASSIGNMENT OF LEASES AND
SECURITY DEPOSITS, RELY UPON ANY STATEMENTS OF SELLER (EXCLUDING THE LIMITED
MATTERS REPRESENTED BY SELLER IN SECTION 11 HEREOF) NOR OF ANY OFFICER,
DIRECTOR, EMPLOYEE, AGENT OR ATTORNEY OF SELLER. BUYER ACKNOWLEDGES THAT ALL
INFORMATION OBTAINED BY BUYER WAS OBTAINED FROM A VARIETY OF SOURCES, AND SELLER
WILL NOT BE DEEMED TO HAVE REPRESENTED OR WARRANTED THE COMPLETENESS, TRUTH OR
ACCURACY OF ANY OF THE DOCUMENTS OR OTHER SUCH INFORMATION HERETOFORE OR
HEREAFTER FURNISHED TO BUYER, EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN SECTION
11 OF THIS AGREEMENT, IN THE DEED, OR IN THE ASSIGNMENT OF LEASES AND SECURITY
DEPOSITS. UPON CLOSING, BUYER WILL ASSUME THE RISK THAT ADVERSE MATTERS,
INCLUDING, BUT NOT LIMITED TO, ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS,
MAY NOT HAVE BEEN REVEALED BY BUYER’S INSPECTIONS AND INVESTIGATIONS. BUYER
ACKNOWLEDGES AND AGREES THAT, UPON CLOSING, SUBJECT TO SUCH REPRESENTATIONS AS
SET FORTH IN SECTION 11 OF THIS AGREEMENT, IN THE DEED, AND IN THE ASSIGNMENT OF
LEASES AND SECURITY DEPOSITS, SELLER WILL SELL AND CONVEY TO BUYER, AND BUYER
WILL ACCEPT THE PROPERTY, “AS IS, WHERE IS, WITH ALL FAULTS.” BUYER FURTHER
ACKNOWLEDGES AND AGREES THAT THERE ARE NO ORAL AGREEMENTS, ORAL WARRANTIES OR
ORAL REPRESENTATIONS COLLATERAL TO OR AFFECTING THE PROPERTY BY SELLER, ANY
AGENT OF SELLER OR ANY THIRD PARTY. SELLER IS NOT LIABLE OR BOUND IN ANY MANNER
BY ANY ORAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO
THE PROPERTY FURNISHED BY ANY REAL ESTATE BROKER, AGENT, EMPLOYEE OR OTHER
PERSON, UNLESS THE SAME ARE SPECIFICALLY SET FORTH OR REFERRED TO IN SECTION 11
OF THIS AGREEMENT, IN THE DEED, OR IN THE ASSIGNMENT OF LEASES AND SECURITY
DEPOSITS. BUYER ACKNOWLEDGES THAT THE PURCHASE PRICE REFLECTS THE “AS IS, WHERE
IS” NATURE OF THIS SALE AND


26



--------------------------------------------------------------------------------





ANY FAULTS, LIABILITIES, DEFECTS OR OTHER ADVERSE MATTERS THAT MAY BE ASSOCIATED
WITH THE PROPERTY. BUYER, WITH BUYER’S COUNSEL, HAS FULLY REVIEWED THE
DISCLAIMERS AND WAIVERS SET FORTH IN THIS AGREEMENT AND UNDERSTANDS THE
SIGNIFICANCE OF EACH AND AGREES THAT THE DISCLAIMERS AND OTHER AGREEMENTS SET
FORTH HEREIN ARE AN INTEGRAL PART OF THIS AGREEMENT, AND THAT SELLER WOULD NOT
HAVE AGREED TO SELL THE PROPERTY TO BUYER FOR THE PURCHASE PRICE WITHOUT THE
DISCLAIMERS AND OTHER AGREEMENTS SET FORTH IN THIS AGREEMENT.
Except with respect to matters relating to breaches of Seller’s representations
and warranties contained in Section 11 (subject to the limitations contained
therein), in the Deed and in the Assignment of Leases and Security Deposits,
Buyer waives its right to recover from, and forever releases and discharges
Seller and Seller’s affiliates, parent and subsidiary entities, successors,
assigns, partners, managers, members, employees, officers, directors, trustees,
shareholders, counsel, representatives, agents (collectively, including Seller,
the “Seller Releasees”) from any and all demands, claims (including, without
limitation, causes of action in tort), legal or administrative proceedings,
losses, liabilities, damages, penalties, fines, liens, judgments, costs or
expenses whatsoever (including, without limitation, attorneys’ fees and costs),
whether direct or indirect, known or unknown, foreseen or unforeseen
(collectively, “Claims”), that may arise on account of the matters described in
this Section 19.
Section 20.    Applicable Law. This Agreement shall be construed under the laws
of the State in which the Property is located.
Section 21.    Broker’s Commissions. Buyer and Seller each hereby represent
that, except for Seller’s Broker, there are no other brokers involved or that
have a right to proceeds in this transaction. Seller shall be responsible for
the payment of commissions due Seller’s Broker at Closing pursuant to the terms
of a separate written agreement. SELLER AND BUYER EACH HEREBY AGREE TO
INDEMNIFY, DEFEND AND HOLD THE OTHER HARMLESS FROM ALL LOSS, COST, DAMAGE OR
EXPENSE (INCLUDING REASONABLE ATTORNEYS’ FEES AT BOTH TRIAL AND APPELLATE
LEVELS) INCURRED BY THE OTHER AS A RESULT OF ANY CLAIM ARISING OUT OF THE ACTS
OF THE INDEMNIFYING PARTY (OR OTHERS ON ITS BEHALF) FOR A COMMISSION, FINDER’S
FEE OR SIMILAR COMPENSATION MADE BY ANY BROKER, FINDER OR ANY PARTY WHO CLAIMS
TO HAVE DEALT WITH SUCH PARTY EXCEPT THAT NEITHER PARTY SHALL HAVE ANY
OBLIGATIONS HEREUNDER WITH RESPECT TO ANY CLAIM BY THE OTHER PARTY’S BROKER
SOLELY TO THE EXTENT THAT SUCH CLAIM DIRECTLY ARISES FROM SUCH PARTY’S FAILURE
TO PAY OR CAUSE TO BE PAID A BROKER COMMISSION TO ITS BROKER. The
representations, warranties and indemnity obligations contained in this section
shall survive the Closing or the earlier termination of this Agreement.


27



--------------------------------------------------------------------------------





Section 22.    Assignment. Buyer shall not assign its rights under this
Agreement without Seller’s prior written consent; provided, however, that Buyer
reserves the right to assign this Agreement without Seller’s consent to any
corporation, limited liability company, partnership, or other entity that,
directly or indirectly, controls, is controlled by or is under common control
with Buyer provided, (a) Buyer delivers to Seller written notice of its
intention to do so at least five (5) Business Days prior to Closing, which
notice shall include the legal name of the proposed assignee, (b) Buyer and the
proposed assignee shall execute an assignment and assumption of this Agreement
on a commercially reasonable form, and (d) in no event shall any assignment of
this Agreement release or discharge Buyer from any liability or obligation
hereunder. Notwithstanding the foregoing, under no circumstances shall Buyer
have the right to assign this Agreement to any person or entity or employee
benefit plan if Seller’s sale of the Property to such person or entity or plan
would, in the judgment of Seller, create or otherwise cause a “prohibited
transaction” under or violation of ERISA. Seller may not assign this Agreement.
Section 23.    Attorneys’ Fees. In any action between Buyer and Seller as a
result of failure to perform or a default under this Agreement, the prevailing
party shall be entitled to recover from the other party, and the other party
shall pay to the prevailing party, the prevailing party’s reasonable attorneys’
fees and disbursements and court costs incurred in such action. This Section
shall survive the Closing or termination of this Agreement.
Section 24.    Jury Waiver. BUYER AND SELLER DO HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE THEIR RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, OR UNDER OR IN CONNECTION WITH THIS
AGREEMENT, THE DOCUMENTS DELIVERED BY BUYER OR SELLER AT CLOSING, OR ANY COURSE
OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ANY
ACTIONS OF ANY PARTY ARISING OUT OF OR RELATED IN ANY MANNER WITH RESPECT TO
THIS AGREEMENT OR THE PROPERTY (INCLUDING WITHOUT LIMITATION, ANY ACTION TO
RESCIND OR CANCEL THIS AGREEMENT AND ANY CLAIMS OR DEFENSES ASSERTING THAT THIS
AGREEMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE). THIS
WAIVER IS A MATERIAL INDUCEMENT FOR SELLER TO ENTER INTO AND ACCEPT THIS
AGREEMENT AND THE DOCUMENTS DELIVERED BY BUYER AT CLOSING AND SHALL SURVIVE THE
CLOSING OR TERMINATION OF THIS AGREEMENT.


28



--------------------------------------------------------------------------------





Section 25.    Confidentiality/ No Public Disclosure.
(a)    If required by Seller, Buyer shall execute a commercially reasonable
confidentiality agreement respecting the transaction contemplated by this
Agreement and any and all due diligence materials as are made available to
Buyer, regardless of whether such due diligence materials relate to the
Property. Even if Buyer does not execute a confidentiality agreement, any due
diligence materials made available to Buyer (by any means of transmission or
delivery) will be treated by Buyer as confidential information of Seller and
used by Buyer solely for the purpose of evaluating the Property and must be
returned promptly upon written request to Seller when Buyer terminates this
Agreement.
(b)    Except as may be required in order to comply with a court order or a
governmental requirement, neither Buyer nor Seller shall publicly disclose by
written press release, public announcement or otherwise, the financial terms of
this transaction without the prior written approval of the other party,
provided, however, that, notwithstanding the foregoing, either party shall be
permitted to disclose the financial terms of the transaction to any of its
attorneys, accountants, agents, consultants, advisors, investors and/or lenders
who have agreed to keep such information confidential, and nothing contained
herein shall prohibit either party from making any public announcement
(including without limitation placing a notice on a website of such party and/or
an affiliate thereof) or issuing any written press release to announce the
occurrence of Closing, provided that the terms of this Agreement and Closing
remain confidential.
(c)    The provisions of this Section 26 shall survive Closing or the
termination of this Agreement.
Section 26.    Survival. Except for the rights and obligations of Seller and
Buyer which by their express terms shall survive, including, without limitation,
Seller’s and Buyer’s representations and warranties, none of the rights and
obligations of Buyer and Seller shall survive Closing or the termination of this
Agreement.
Section 27.    Computation of Time. The time in which any act under this
Agreement is to be done shall be computed by excluding the first day and
including the last day. If the last day of any time period stated herein shall
fall on a Saturday, Sunday or legal holiday, then the duration of such time
period shall be extended so that it shall end on the next succeeding day which
is not a Saturday, Sunday or legal holiday. Unless preceded by the word
“business,” the word “day” shall mean a calendar day. The phrase “business day”
or “business days” shall have the meaning set forth in Section 1 hereof.


29



--------------------------------------------------------------------------------





Section 28.    Counterparts; Electronic Signatures. This Agreement may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement, and shall become a binding agreement when one or more
counterparts have been signed by each of the parties and delivered to the other
party. Signatures to this Agreement, any amendment hereof and any notice given
hereunder, delivered electronically via .pdf, .jpeg, .TIF, .TIFF or similar
electronic format shall be deemed an original signature and fully effective as
such for all purposes. Each party agrees to deliver promptly an executed
original of this Agreement (and any amendment hereto) with its actual signature
to the other party, but a failure to do so shall not affect the enforceability
of this Agreement (or any amendment hereto), it being expressly agreed that each
party to this Agreement shall be bound by its own electronically transmitted
signature and shall accept the electronically transmitted signature of the other
party to this Agreement.
[Signature page to follow.]




30



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.


SELLER:
NATIONAL INSTRUMENTS CORPORATION,
a Delaware corporation


By: /s/ John Roiko            
Name: John Roiko                
Title: VP Finance & CAO                


BUYER:
BRIDGEPOINT PARKWAY INVESTORS, LLC,
a Delaware limited liability company
By: Roseview Evergreen Fund, LLC Series 3, a Delaware limited liability company,
its Manager


By: Roseview Manager, LLC, a Delaware limited liability company, its Manager


By: Roseview Investment Advisors, LLC, a Massachusetts limited liability
company, its Member and Manager




By: /s/ Vincent J. Costantini    
Vincent J. Costantini,
its Manager







--------------------------------------------------------------------------------









JOINDER BY TITLE AGENT
Title Agent joins in the execution of this Agreement to evidence its agreement
to receive, hold and disburse funds and documents in accordance with the terms
and provisions of the Agreement, and acknowledges that it is the “reporting
person” for purposes of Prop. Reg. § 1.6045‑4(a), promulgated pursuant to the
Code.
TITLE AGENT:
HERITAGE TITLE COMPANY OF AUSTIN, INC.
By: /s/ Austin Costley for    
Name: Amy Fisher        
Title: Senior VP        






    32



--------------------------------------------------------------------------------






EXHIBITS AND SCHEDULES
Exhibit A        -        Real Property
Exhibit B        -        Form of Deed
Exhibit C
-    Form of Assignment of Leases and Security Deposits

Exhibit D        -        Form of Bill of Sale
Exhibit E        -        Form of Assignment of Contracts
Exhibit F        -        FIRPTA Affidavit
Exhibit G                Form of Tenant Estoppel Certificate
Schedule 1(n)        -        Contracts
Schedule 2(b)                Exclusions from Lease Costs
Schedule 11(b)    -        Litigation
Schedule 11(d)    -        Violations
Schedule 11(e)                Leases
Schedule 6(b)                Due Diligence Materials


Page 33





--------------------------------------------------------------------------------





REINSTATEMENT AND FIRST AMENDMENT TO
AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY


THIS REINSTATEMENT AND FIRST AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF
REAL PROPERTY (this “Amendment”), is dated as of July 11, 2019 (the “Effective
Date”), by and between NATIONAL INSTRUMENTS CORPORATION, a Delaware corporation
(“Seller”), and BRIDGEPOINT PARKWAY INVESTORS, LLC, a Delaware limited liability
company (“Buyer”).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Agreement for Purchase and Sale of Real
Property (the “Agreement”), dated June 25, 2019, Seller agreed to sell, and
Buyer agreed to purchase, certain real property as more particularly described
in the Agreement (the “Property”), upon the terms and conditions more
particularly set forth therein. All capitalized terms used but not defined
herein shall have the respective meanings set forth in the Agreement.
WHEREAS, pursuant to a termination notice delivered by Buyer to Seller on July
5, 2019 (the “Termination Notice”), Buyer terminated the Agreement in accordance
with Section 6(b) thereof.
WHEREAS, Seller and Buyer now desire to reinstate and amend the Agreement upon
the terms and conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the covenants and agreements hereinabove and
hereinafter contained and other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged, Buyer and Seller agree as
follows:
1.Reinstatement. The Agreement, as amended by this Amendment, is reinstated and
the Termination Notice is withdrawn. Buyer and Seller agree that the Agreement,
as reinstated and amended by this Amendment, is in full force and effect. By its
execution and delivery of this Amendment, Buyer acknowledges that it has no
right to terminate the Agreement other than in the event of a default by Seller
in accordance with Section 9(b) thereof.
2.    Earnest Money. Buyer deposited the Initial Earnest Money with Title Agent
in accordance Section 4(b) of the Agreement. Buyer and Seller acknowledge and
agree Title Agent is holding, and shall continue to hold, the Initial Earnest
Money in accordance with the terms of the Agreement. Simultaneously with the
execution of this Amendment, Buyer shall deposit the Additional Earnest Money
with Title Agent as required by Section 4(b) of the Agreement.
3.    Fire, Life and Safety Inspection. Buyer and Seller acknowledge and agree
an on-going fire, life and safety inspection is being conducted on the Property
(the “Fire Inspection”). If the Fire Inspection reveals a violation at the
Property related to the fire strobe lighting, Seller shall provide written
notice to Buyer within five (5) business days after Seller receives written
notice of such violation whether Seller elects to either (a) cure the violation,
or (b) proceed to Closing without curing the violation. If Seller elects option
(b) above, at Closing, Buyer will be entitled to a credit against the Purchase
Price in the amount of Twenty Thousand Dollars ($20,000.00). If Seller elects
option (a) above, but fails to cure the violation on or before the Closing Date,
then Buyer will be entitled to a credit against the Purchase Price in the amount
set forth


Page 34





--------------------------------------------------------------------------------





above. Seller’s failure to cure any violations arising from the Fire Inspection
shall not be deemed to be a default by Seller under the Agreement and, in such
event, Buyer’s sole remedy will be to obtain the credit against the Purchase
Price at Closing as provided herein.
4.    Closing Credit. At Closing, Buyer shall receive a credit against the
Purchase Price in an amount equal to Nine Hundred Thousand Dollars
($900,000.00).
5.    Estoppels. Buyer acknowledges Seller previously submitted draft estoppels
to Buyer for Buyer’s review in accordance with Section 6(d) of the Agreement. If
Buyer fails to deliver suggested changes to the draft estoppels to Seller within
one (1) business day after the Effective Date, the draft estoppels will be
deemed approved.
6.    Miscellaneous.
(a)    Except as expressly modified by the terms of this Amendment, the
Agreement will remain in full force and effect and is hereby reinstated,
ratified and confirmed by Seller and Buyer in all respects. In the event of any
conflict between the terms and provisions of this Amendment and the Agreement,
the terms and provisions of this Amendment will govern and control. From and
after the date hereof, the term “this Agreement” shall be deemed to refer to the
Agreement, as amended by this Amendment.
(b)    This Amendment, together with the Agreement, contains the entire
agreement between Seller and Buyer with respect to the matters stated herein.
This Amendment cannot be modified in any manner except by a written agreement
signed by Seller and Buyer.
(c)    This Amendment shall be governed in all respects by the laws of the State
of Texas.
(d)    This Amendment may be executed in one or more original counterparts, each
of which shall constitute an original, and all of which together shall
constitute but one and the same instrument. An electronically transmitted
signature shall have the same legal effect as an originally drawn signature.
(e)    This Amendment is binding upon and shall inure to the benefit of the
parties and their respective successors and assigns.
(f)    [Remainder of Page Left Blank; Signature Page Follows]


Page 35





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Buyer and Seller have duly executed this Amendment as of the
day and year first above written.


SELLER:
NATIONAL INSTRUMENTS CORPORATION,
a Delaware corporation


By: /s/ Karen Rapp    
Name: Karen Rapp    
Title: CFO    


BUYER:
BRIDGEPOINT PARKWAY INVESTORS, LLC,
a Delaware limited liability company
By: Roseview Evergreen Fund, LLC Series 3, a Delaware limited liability company,
its Manager


By: Roseview Manager, LLC, a Delaware limited liability company, its Manager


By: Roseview Investment Advisors, LLC, a Massachusetts limited liability
company, its Member and Manager




By: /s/ Vincent J. Costantini        
Vincent J. Costantini,
its Manager













